PER CURIAM.
The appellants, the Wilsons,, have appealed from an adverse summary final decree entered by the Chancellor below.
The burden of a party moving for a summary decree is that of showing conclusively the non-existence of any material •issues of fact. See Holl v. Talcott, Fla. 1966, 191 So.2d 40.
It would appear that there was an unresolved issue of fact as to whether one of the defendants, Irving Zimmerman, acted in the capacity of agent for two of the other defendants, the Inmans. The movants have failed to resolve this issue conclusively as there are reasonable inferences which may be drawn in favor of the non-moving parties. The question of whether the Inmans were bona fide purchasers for value under the circumstances similarly should not have been determined by a summary final decree.
Accordingly the summary final decree is reversed and remanded for further proceedings consistent herewith.